El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Los autos en apelación de una sentencia condenatoria de una corte municipal fueron radicados en la oficina del secre-tario- de la corte de distrito el 23 de diciembre de 1926. El juicio de novo en la corte de distrito comenzó el 4 de mayo de 1927. Entonces el acusado presentó una moción para que se sobreseyera el caso fundándose en que habían trans-currido más de 120 días entre las dos últimas fechas men-cionadas.
El fiscal ocupó entonces la silla testifical y dijo, substan-cialmente, que cuando este caso llegó a la oficina del secre-tario ya se habían señalado los juicios por jurado, la cele-bración de los cuales había tomado todo el término criminal; que desde entonces la corte había estado ocupada diaria-mente en la celebración de casos criminales, delitos graves y menos graves, lo que hizo imposible que dicho caso se ce-lebrara antes de aquel día; al extremo de que para facili-tar juicios rápidos la corte había señalado más de 20 apela-ciones diarias; y que había sido materialmente imposible señalar este caso para antes de aquella fecha.-
Nos inclinamos a convenir con el letrado del acusado y con el fiscal de esta corte en que la mejor práctica hubiese *504sido llamar como testigo al secretario de la corte de distrito.
También convenimos con el criterio del letrado del acu-sado y del fiscal de esta corte en que las explicaciones del fiscal de distrito fueron enteramente inadecuadas.
De los autos se desprende que la moción solicitando el archivo y sobreseimiento del caso se hizo bajo juramento. Uno de los hechos alegados en dicha moción fue que un nú-mero de casos de delitos menos graves, radicados después de haber llegado a la secretaría el presente caso, habían sido celebrados con anterioridad a éste. No obstante este ataque directo, el fiscal de distrito no dice que ninguna de las numerosas apelaciones que habían sido señaladas y re-sueltas con el fin de someter al acusado a un juicio rápido, había llegado a la secretaría de la corte antes de haberse ra-dicado el presente caso. El mero hecho de que la corte de distrito hubiese estado ocupada con otros asuntos, ya sean civiles o criminales, no bastaba para justificar o excusar el haberse dejado de celebrar la vista de este caso dentro del período estatutorio. El Pueblo v. Cesari, 26 D.P.R. 21; El Pueblo v. Quirindongo, 33 D.P.R. 448.
La sentencia apelada debe ser revocada y sobreseerse el caso.